53264: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 53264


Short Caption:FRANCHISE TAX BD. VS. HYATTClassification:Civil Appeal - General - Other


Related Case(s):35549, 36390, 39274, 39312, 47141


Lower Court Case(s):Clark Co. - Eighth Judicial District - A382999Case Status:Rehearing Filed


Disqualifications:SaittaPanel Assigned:
					En Banc
					


Replacement:None for Justice Saitta


To SP/Judge:SP Status:


Oral Argument:06/18/2012 at 10:00 AMOral Argument Location:Carson City


Submission Date:06/18/2012How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeMultistate Tax CommissionBruce J. FortCharles Wayne Howle
							(Attorney General/Carson City)
						Clark Len Snelson
							(Utah Attorney General's Office)
						


Appellant/Cross-RespondentFranchise Tax Board of the State of CaliforniaJames W. Bradshaw
							(McDonald Carano Wilson LLP/Reno)
						Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Carrie McCrea Hanlon
							(Pyatt Silvestri & Hanlon)
						Carla Higginbotham
							(McDonald Carano Wilson LLP/Reno)
						Pat Lundvall
							(McDonald Carano Wilson LLP/Reno)
						Megan L. Starich
							(McDonald Carano Wilson LLP/Reno)
						


Respondent/Cross-AppellantGilbert P. HyattPeter C. Bernhard
							(Kaempfer Crowell/Las Vegas)
						Mark A. Hutchison
							(Hutchison & Steffen, LLC)
						Don Kula
							(Perkins Coie)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber LLP/Las Vegas)
						Michael K. Wall
							(Hutchison & Steffen, LLC)
						



14-30944: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


02/13/2009Filing FeeReceived Filing Fee Paid on Filing. $250.00 from McDonald firm - check no. 17292.


02/13/2009Notice of Appeal DocumentsFiled Certified Copy of Notice of Appeal/Settlement. --SEALED--Notice Re Settlement Conference Program and Suspension of Rules mailed to all counsel.  (The requesting of transcripts and briefing are stayed pursuant to NRAP 16(a)(1).  Docketing Statement Form mailed to counsel for appellant(s).)


02/18/2009MotionFiled Motion for Stay. Motion for Stay Pending Appeal Without Bond.09-04175




02/18/2009AppendixFiled Appendix. Volume 1.  Appendix to Motion for Stay Pending Appeal Without Bond.09-04177




02/18/2009AppendixFiled Appendix. Volume 2.  Appendix to Motion for Stay Pending Appeal Without Bond.09-04178




02/18/2009AppendixFiled Appendix. Volume 3.  Appendix to Motion for Stay Pending Appeal Without Bond.09-04179




02/18/2009Notice/OutgoingIssued Notice to File Documents. It has been determined that this appeal willl not be scheduled for settlement conference. Transcript request form due: 15 days.  Opening Brief due: 120 days.09-04262




02/19/2009OtherDisqualification of Justice Saitta. Sat in district court proceedings.


02/19/2009Notice/OutgoingIssued Notice of Justice Disqualification. Justice Saitta sat in district court proceedings.09-04346




02/23/2009Docketing StatementFiled Docketing Statement.09-04703




02/24/2009MotionFiled Motion to Extend Time. Respondent Gilbert P. Hyatt's Motion for Extension of Time Within Which to Serve and File Opposition to Appellant's Motion for Stay Pending Appeal Without Bond.09-04736




02/26/2009Transcript RequestFiled Certificate of No Transcript Request. Certificate Pursuant to NRAP 9(a).09-05063




02/26/2009Order/ProceduralFiled Order Granting Motion. for an Extension of Time to File Opposition.  Respondent shall file and serve his opposition by March 12, 2009.09-05068




03/11/2009Filing FeeReceived Filing Fee Paid on Filing. $250.00 from Hutchison & Steffen, LLC--check no. 4820.


03/11/2009Notice of Appeal DocumentsFiled Certified Copy of Notice of Cross-Appeal. --FILED UNDER SEAL--(Docketing statement mailed to counsel for cross-appellant.)09-06209




03/12/2009MotionFiled Response to Motion. Respondents Gilbert P. Hyatt's Opposition to Appellant's Motion for Stay Pending Appeal Without Bond.09-06362




03/12/2009AppendixFiled Appendix. Volume 1 Hyatt's Appendix of Exhibits in Support of Respondent Gilbert P. Hyatt's Motion for Stay Pending Appeal Without Bond.09-06365




03/13/2009Order/IncomingFiled District Court Order. Copy of Discovery Commissioner's Report and Recommendation filed March 18, 1999, stating, "The court file in this case is sealed.  All documents filed with the Court shall be done so under seal."09-06549




03/17/2009Notice/OutgoingIssued Notice to Confirm as Counsel. Issued to all counsel.  Due Date:  10 days09-06710




03/18/2009Notice of Appeal DocumentsFiled Case Appeal Statement. Amended Case Appeal Statement.09-06887




03/20/2009Docketing StatementFiled Docketing Statement. Respondent/Cross-Appellant Gilbert Hyatt.09-07129




03/20/2009Transcript RequestFiled Certificate of No Transcript Request. Submitted by counsel for respondent/cross-appellant.09-07130




03/20/2009Letter/IncomingFiled Letter. from attorney Robert L. Eisenberg confirming as counsel of record for appellant Franchise Tax Board.09-07151




03/24/2009Letter/IncomingFiled Letter. from attorney Carla B. Higginbotham of McDonald Carano Wilson confirming as counsel for Appellant/Cross-Respondent.09-07408




03/27/2009MotionFiled Motion for Permission to File Document. Request for Permission to File Reply in Support of Motion for Stay Pending Appeal Without Bond.09-07680




03/27/2009MotionReceived Reply to Response. Reply in Support of Motion for Stay Pending Appeal Without Bond.  FILED PER ORDER OF 4/8/09.09-07683




04/02/2009MotionFiled Response to Motion. Objection by Respondent Gilbert P. Hyatt to Appellant's Request to File Reply in Support of Motion for Stay Pending Appeal Without Bond.09-08293




04/02/2009AppendixFiled Appendix. Volume 1 Hyatt's Supplemental Appendix of Exhibits in Support of Respondent Gilbert P. Hyatt's Objection to Appellant's Request to File reply in Support of Motion for Stay Pending Appeal Without Bond.09-08296




04/03/2009Notice/IncomingFiled Notice. Errata to Appellant's Request for Permission to File Reply, and to Proposed Reply, Regarding Motion for a Stay Without a Bond.09-08444




04/08/2009Order/ProceduralFiled Order Granting Motion. for Stay without Bond.  We grant the motion for stay and direct the clerk of this court to file the reply provisionally received on March 27, 2009.09-08787




04/08/2009MotionFiled Reply to Response. in Support of Motion for Stay Pending Appeal without Bond.09-07683




05/15/2009Filing Fee Returned Filing Fee. Check No. 17661 returned to McDonald Carano Wilson.


05/15/2009Notice of Appeal DocumentsFiled Certified Copy of Notice of Appeal/Amended/Supplemental.09-12079




05/18/2009MotionFiled Motion. Motion for Prehearing Conference Pursuant to NRAP 33.09-12287




05/18/2009MotionFiled Motion. Motion to Suspend Briefing Schedule Pending Determination of Motion for Prehearing Conference Pursuant to NRAP 33.09-12288




05/21/2009MotionFiled Response to Motion. Response by Respondent Gilbert P. Hyatt to Appellant's Motion for Prehearing Confenece Pursuant ot NRAP 33.09-12636




05/28/2009Letter/IncomingFiled Letter. from Peter C. Bernhard confirming as counsel for Respondent/Cross-Appellant.  (Filed via fax).09-13340




06/02/2009Order/ProceduralFiled Order Denying Motion. Requesting an NRAP 33 Prehearing Conference.   Fn1 [In light of our resolution, we deny as moot appellant/cross-respondent's motion to suspend briefing pending resolution of the motion for a prehearing conference.]09-13659




06/08/2009MotionFiled Motion and Order Extending Time. (Appellant/Cross-Respondent).  Brief due: July 20, 2009.09-14286




06/26/2009Notice/IncomingFiled Notice of Change of Address. Notice of Change of Firm and Address (Peter C. Bernhard).09-15842




06/30/2009Notice/IncomingFiled Notice of Change of Address. Notice of Change of Firm Address (Donald J. Kula of Perkins Coie).09-16164




07/20/2009MotionFiled Motion for Excess Pages. Motion for Permission to File an Opening Brief in Excess of Thirty Pages.  (118 pages).09-17722




07/20/2009BriefReceived Opening Brief. (FILED PER ORDER 08/07/09).


07/20/2009AppendixReceived Appendix to Opening Brief. Vols. 1 through 93.  (FILED PER ORDER 08/07/09).


07/20/2009BriefFiled Amicus Brief. Amicus Curiae Brief of the State of Utah.  (Joined in by the States of Arkansas, Colorado, Delaware, Florida, Idaho, Maine, Maryland, Missouri, Ohio, Oklahoma, North Dakota, Tennessee, Vermont, Virginia and Washington).09-17734




07/20/2009Notice/IncomingFiled Notice. Notice of Concurrence.09-17739




07/20/2009MotionFiled Motion. Filed Motion to Allow Association of Counsel for Purpose of Permitting Filing of Brief by States as Amici Curiae in Support of Appellant/Cross-Respondent Franchise Tax Board of the State of California. (Clark Len Snelson, Esq.)09-17747




07/20/2009MotionFiled Motion. Filed Motion to Allow Association of Counsel for Purpose of Permitting Filing of Brief by Multistate Tax Commission as Amici Curiae in Support of Appellant/Cross-Respondent Franchise Tax Board of the State of California. (Bruce J. Fort, Esq.)09-17750




07/20/2009MotionFiled Motion. Motion for Leave to File Brief as Amicus Curiae in Support of Appellant/Cross-Respondent Franchise Tax Board of the State of California. (Multistate Tax Commission)09-17753




07/22/2009MotionFiled Motion. Motion for Leave to File Brief as Amicus Curiae in Support of Appellant/Cross-Respondent Franchise Tax Board of the State of California. (Multistate Tax Commission (MTC))09-17943




07/22/2009BriefReceived Amicus Brief. (FILED PER ORDER 08/07/09).  Brief of Amicus Curiae Multistate Tax Commission in Support of Appellant/Cross-Respondent Franchise Tax Board of the State of California


07/22/2009MotionFiled Motion. (STRICKEN PER ORDER 08/07/09).  Motion to Strike Motion for Leave to File Brief as Amicus Curiae in Support of Appellant/Cross-Respondent Franchise Tax Board of the State of California.09-17947




07/29/2009MotionFiled Motion. Respondent Gilbert P. Hyatt's: (1) Opposition to Motion by Multistate Tax Commission for Leave to File Amicus Curiae Brief; (2) Motion to Strike Amicus Curiae Brief of the State of Utah; (3) Motion to Strike Notice of Concurrence.09-18503




07/31/2009Notice/IncomingFiled Joinder. Joinder to Amicus Curiae Brief of the State of Utah.  (States of Louisiana and New Jersey).09-18734




08/06/2009MotionFiled Response to Motion. Response to Hyatt's Motion to Strike Amicus Curiae Brief and Notice of Concurrence.09-19209




08/06/2009MotionFiled Motion. Motion to Extend Time and Permit Expanded Briefing for Respondent's Answering Brief. (Respondent/Cross-Appellant)09-19221




08/06/2009MotionFiled Response to Motion. Opposition to Respondent Gilbert P. Hyatt's (1) Opposition to Motion by Multistate Tax Commission for Leave to File Amicus Curiae Brief; (2) Motion to Strike Amicus Curiae Brief of the State of Utah; (3) Motion to Strike Notice of Concurrence.09-19246




08/06/2009MotionFiled Response to Motion. Opposition to Respondent Gilbert P. Hyatt's Motion to Strike Amicus Curiae of the State of Utah and Motion to Strike Notice of Concurrence.09-19247




08/07/2009Order/ProceduralFiled Order. Resolving Motions.  We direct the clerk of this court to file the opening brief and appendices received on July 20, 2009.  Two motions for association of counsel for purposes of filing amicus curiae briefs have been filed by the Solicitor General for the State of Nevada, one for association of Clark Len Snelson, Esq., for filing an amicus curiae brief on behalf of the state of Utah and 15 other states, and one for association of Bruce J. Fort, Esq., for filing an amicus curiae brief on behalf of the Multistate Tax Commission.  Having reviewed the motions, we grant both.  The Nevada Solicitor General also filed a motion on behalf of the Multistate Tax Commission requesting leave to file an amicus curiae brief.  Then, the Nevada Solicitor General filed a motion to strike the previous motion because the Multistate Tax Commission filed its own motion requesting leave to file an amicus curiae brief.  We grant the motion to strike the motion to file an amicus curiae brief filed by the Nevada Solicitor General.  We grant the motion by the Multistate Tax Commission to file an amicus curiae brief and deny Hyatt's motions to strike.  We direct the clerk of this court to file the amicus curiae brief of the Multistate Tax Commission that was provisionally received on July 22, 2009.09-19313




08/07/2009BriefFiled Opening Brief. Appellant/Cross-Respondent.09-17730




08/07/2009AppendixFiled Appendix to Opening Brief. Vols. 1 through 93.09-17732




08/07/2009BriefFiled Amicus Brief. Brief of Amicus Curiae Multistate Tax Commission in Support of Appellant/Cross-Respondent Franchise Tax Board of the State of California.09-17945




08/10/2009MotionFiled Response to Motion. Notice of Non-Opposition.09-19437




08/17/2009MotionFiled Response to Motion. Amicus Curiae Multistate Tax Commission's Notice of Non-Opposition.09-19932




08/21/2009Order/ProceduralFiled Order. Granting in Part Requests for Extension of Time and to File Brief with Excess Pages. Respondent/Cross-Appellant shall have 90 days from the date of our August 7, 2009, order, which directed the filing of appellant/cross-respondent's openng brief.Respondent/Cross-Appellant may file a brief with excess pages, however, he is limited to 20 pages longer then appellant/cross-respondent's opening brief.09-20456




08/21/2009Notice/IncomingFiled Notice. Notice of Change of Firm Name (Kaempfer Crowell Renshaw Gronauer & Fiorentino).09-20467




09/14/2009Letter/IncomingFiled Letter. - copy of letter from attorney Pat Lundval to opposing counsel providing corrections to the opening brief.09-22290




09/29/2009MotionFiled Motion for Permission to File Document. Motion for Leave to File a Supplemental Appendix. (Appellant/Cross-Respondent)  (DETACHED AND FILED SUPPLEMENTAL APPENDIX PER ORDER 10/06/09).09-23725




09/29/2009Notice/IncomingFiled Errata. To Appellant/Cross-Respondent's Opening Brief.09-23726




09/30/2009MotionFiled Response to Motion. Notice of Non-Opposition09-23849




10/06/2009Order/ProceduralFiled Order. Granting Motion to File Supplemental Appendix.  We grant appellant/cross-respondent Franchise Tax Board of the State of California's motion to file a supplemental appendix.  We direct the clerk of this court to detach and file the supplemental appendix attached to the motion.09-24429




10/06/2009AppendixFiled Appendix. Supplemental Appellant's Appendix.09-24437




10/14/2009MotionFiled Motion to Extend Time. Respondent/Cross-Appellant.09-25108




10/19/2009MotionFiled Response to Motion. Limited opposition to Hyatt's motion for an extension of time for respondent's answering brief.09-25506




10/22/2009MotionFiled Motion for Permission to File Document. Motion for Leave to File Limited Reply in Support of Motion to Extend Time for Respondent's Answering Brief.  PER ORDER OF 10/06/09 DETACHED AND FILED REPLY.09-25904




11/06/2009Order/ProceduralFiled Order Granting Motion. for extension of time.  Combined answering brief and opening brief due:  12/21/09.  Fn1 [We grant Respondent/cross-appellant's motion to file a reply to the opposition to this motion.  We direct the clerk of this court to detach and file the reply attached to the motion.]09-27138




11/06/2009MotionFiled Reply to Response. Limited Reply in Support of Motion to Extend Time for Respondent's Answering Brief.09-27148




11/23/2009Notice/IncomingFiled Notice of Change of Address. Kaempfer Crowell Renshaw Gronauer & Fiorentino.09-28559




12/04/2009Notice/IncomingFiled Notice. Notice of Related Case and Request for Notification to the Panel in Xtreme Faith Academy v. Landry, Case No. 52044 of This Matter.09-29363




12/14/2009Notice/IncomingFiled Notice. Hyatt's Response to FTB's Notice of Related Case and Request for Notification to Panel in Xtreme Faith Academy v. Landry, Case No. 52044 of this Matter.09-30190




12/21/2009AppendixFiled Appendix to Answering Brief. Volumes 1-101. (Responsent/Cross-Appellant)09-30822




12/21/2009Notice/IncomingFiled Proof of Service. -Respondent's Appendix.09-30851




12/21/2009MotionFiled Motion to Extend Time. (15) days.09-30869




12/22/2009MotionFiled Response to Motion. Opposition to Hyatt's Third Motion for an Extension of Time to File Respondent's Answering Brief09-31043




12/28/2009Order/ProceduralFiled Order. Granting Motion for Extension of Time.  Respondent/cross-appellant Gilbert P. Hyatt's combined answering brief and opening brief due:  January 5, 2010.  We will not consider another extension of time for Hyatt to file his brief.  If Hyatt fails to file his brief in this court by January 5, the case shall stand submitted without his brief.09-31289




01/05/2010MotionFiled Motion for Excess Pages. Motion to Permit Expanded Briefing for Respondent's Answering Brief and Opening Cross Appeal Brief. (Respondent/Cross-Appellant)10-00251




01/06/2010BriefReceived Answering Brief. (FILED PER ORDER 01/26/10).  Respondent/Cross-Appellant.


01/06/2010Notice/IncomingFiled Notice. Submission of Responsent's Appendix in Electronic Format (CD). (Respondent/Cross-Appellant)10-00273




01/07/2010MotionFiled Response to Motion. Opposition to Motion to Permit Expanded Briefing for Respondent's Brief10-00532




01/11/2010MotionFiled Motion for Permission to File Document. Motion for leave to File Reply in Support of Motion to Permit Expanded Briefing For Respondent's Answering Brief And Opening Cross Appeal Brief.  (DETACHED AND FILED SEPARATELY PER ORDER 01/26/10 Reply in Support of Motion to Permit Expanded Briefing for Respondent's Answering Brief and Opening Cross Appeal Brief).10-00734




01/26/2010Order/ProceduralFiled Order. Granting Motion to File Brief with Excess Pages.  We direct the clerk ot this court to file the Hyatt's proposed brief received on January 6, 2010.  fn1We grant Hyatt's motion for permission to file a reply to the opposition to the motion for permission to file a brief with excess pages.  We direct the clerk of this court to detach and file the proposed reply attached to Hyatt's motion.]10-02103




01/26/2010BriefFiled Answering Brief. Respondent/Cross-Appellant.10-00270




01/26/2010MotionFiled Reply to Response. Reply in Support of Motion to Permit Expanded Briefing for Respondent's Answering Brief and Opening Cross Appeal Brief.10-02116




01/27/2010Notice of Appeal DocumentsFiled Certified Copy of Notice of Appeal/Amended/Supplemental. Second Supplemental and/or Amended Notice of Appeal.10-02266




02/01/2010MotionFiled Motion to Extend Time. Appellant/Cross-Respondent FTB's Motion to Extend Time to File Appellant's Reply Brief.10-02696




02/04/2010MotionFiled Response to Motion. Notice of Non-Opposition to FTB's Motion to Extend Time to File Appellant's Reply Brief. (Respondent/Cross-Appellant)10-03171




02/19/2010Order/ProceduralFiled Order. Granting Motion for Extension of Time. Appellant/Cross-Respondent: Combined Reply Brief and Answering Brief on Cross-Appeal due on or before April 30, 2010.10-04588




03/12/2010Order/ProceduralFiled Order. Regarding Second Supplement to Notice of Appeal.  Supplemental Opening Brief due:  75 days.  Supplemental Answering Brief due:  30 days from service of Supp. OB, and Supplemental Reply Brief due:  30 days from service of Supp. AB.10-06609




04/08/2010MotionFiled Motion to Extend Time. Franchise Tax Board's Second Motion to Extend Time for Reply Brief on Appeal and Answering Bried on Cross-Appeal.10-09144




04/09/2010MotionFiled Response to Motion. Notice of Non-Opposition to FTB's Second Motion to Extend Time for Reply Brief on Appeal and Answering Brief on Cross-Appeal.10-09324




04/16/2010Order/ProceduralFiled Order Granting Motion. for extention of time.  Franchise Tax Board combined brief due May 31, 2010.10-09949




05/06/2010MotionFiled Motion to Extend Time. FTB's Motion to Extend Time to File Appellant's Supplemental Opening Brief Regarding Award of Costs. (14) days.10-11773




05/07/2010MotionFiled Response to Motion. Notice of Non-Opposition to FTB's Motion to Extend Time to File Appellant's Supplemetnal Opening Brief Regarding Award of Costs.10-11899




05/21/2010Order/ProceduralFiled Order. Granting Extension of Time.  Appellant/cross-respondent's Supplemental Opening Brief due:  June 8, 2010.  The  supplemental briefing shall then proceed as outlined in our March 12, 2010, order.10-13279




06/01/2010MotionFiled Motion for Excess Pages. Motion for Permission to File Reply Brief in Excess of 30 Pages.10-14030




06/01/2010BriefReceived Reply Brief. Appellant/Cross-Respondent.


06/01/2010AppendixFiled Appendix to Reply Brief. Vols. 1 through 48.  CD-ROM included.   (Appellant/Cross-Respondent).10-14032




06/08/2010BriefFiled Supplemental Brief. Appellant's Supplemental Opening Brief Regarding Costs. (Appellant/Cross-Respondent)10-14617




06/08/2010AppendixFiled Appendix. Appellant's Supplemental Opening Brief Regarding Costs Appendix Vols 1-26.  (Appellant/Cross-Respondent)10-14619




06/11/2010Order/ProceduralFiled Order. Granting Motion.  We direct the clerk of this court to file the combined reply brief received on June 1, 2010.10-15139




06/11/2010BriefFiled Reply Brief. Appellant/Cross-Respondent.10-14031




06/28/2010MotionFiled Motion to Extend Time. Motion to Extend Time for Respondent's Answering Brief Regarding Costs. (67) days. (Respondent/Cross-Appellant)10-16851




06/28/2010MotionFiled Motion to Extend Time. Motion to Extend Time for Respondent's Reply Brief in Cross-Appeal. (75) days. (Respondent/Cross-Appellant)10-16852




07/19/2010Order/ProceduralFiled Order. Granting in Part Motions for Extensions of Time.  Hyatt's Reply Brief due:  August 16, 2010.  Hyatt's Supplemental Answering Brief due:  September 13, 2010.10-18312




08/11/2010Notice/IncomingFiled Notice. Notice of Submission of FTB's Embedded Appeal Briefs.10-20725




08/13/2010MotionFiled Motion. Motion for Leave to file Sur-reply of 30 pages in Partial Response to the FTB's 145 page Reply Brief.  (DETACHED AND RETURNED UNFILED REPSONDENT'S SUR-REPLY PER ORDER 10/04/10).10-21058




08/13/2010BriefFiled Reply Brief on Cross-Appeal. Respondent's Reply Cross-Appeal Brief.10-21059




08/16/2010AppendixFiled Appendix to Reply Brief. Appendix of Exhibits for Respondent's Proposed Sur-Reply.   Vols. 1 through 3.  (STRICKEN PER ORDER 10/04/10).


08/24/2010MotionFiled Response to Motion FTB's Opposition to Hyatt's Motion for Leave to File Sur-Reply10-21659




09/13/2010BriefFiled Supplemental Brief-Respondent's Supplemental Answering Brief Regarding Costs.10-23579




09/14/2010AppendixFiled Appendix of Exhibits for Respondent's Supplemental Answering Brief Regarding Costs.10-23581




09/14/2010Notice/IncomingFiled Certificate of Service of Appendix in Support of Respondent's Supplemental Answering Brief Regarding Costs.10-23582




10/04/2010Order/ProceduralFiled Order Denying Motion to File Sur-Reply.  We deny the motion for leave to file a sur-reply and direct the clerk of this court to return, unfiled, the proposed sur-reply submitted by Hyatt on August 13, 2010, and to strike the appendix to the sur-reply filed on August 16, 2010.10-25521




10/12/2010BriefFiled Appellant's Supplemental Reply Brief Regarding Costs.10-26724




12/09/2010Notice/IncomingFiled Notice of Submission of FTB's Embedded Supplemental Briefs Regarding Costs.10-32154




01/20/2011Notice/IncomingFiled FTB's Notice of Submission of Respondent's Embedded Briefs.11-02055




01/21/2011Notice/IncomingFiled Hyatt's Notice of Intent to Submit Embedded (i) Respondent's Answering and Opening Cross Appeal Brief; (ii) Respondent's Reply Cross-Appeal Brief; and (iii) Respondent's Supplemental Answering Brief Regarding Costs.11-02177




02/04/2011Notice/IncomingFiled Notice of Submission of Hyatt's Embedded (i) Answering Brief and Opening Cross Appeal Brief: (ii) Reply Brief on Cross Appeal; and (iii) Answering Brief on Cost Appeal.11-03559




02/04/2011ExhibitReceived Exhibits (copies). DVD/CD of Hyatt's Embedded (i) Answering Brief and Opening Cross Appeal Brief: (ii) Reply Brief on Cross Appeal; and (iii) Answering Brief on Cost Appeal.


02/24/2012Order/ProceduralFiled Order Setting Oral Argument. We direct the clerk of this court to schedule oral argument on the next available calendar before the full court. Argument shall be one hour.12-05946




02/27/2012Notice/OutgoingIssued Notice Scheduling Oral Argument.  Argument is scheduled for Tuesday, April, 3, 2012, @ 10:00 a.m..  Argument shall be limited 60 minutes.12-06127




03/05/2012MotionFiled Motion to Postpone Oral Argument for 30 Days.12-06887




03/06/2012MotionFiled Opposition to Motion to Postpone Oral Argument.12-07091




03/06/2012MotionFiled Reply in Support of Motion to Postpone Oral Argument for 30 Days.12-07226




03/07/2012Order/Clerk'sFiled Order Granting Motion.  Oral argument presently scheduled for April 3, 2012, at 10:00 a.m., is hereby vacated.  The clerk of this court is directed to schedule this appeal for oral argument before the en banc court on May 7, 2012.  Argument shall be limited to 60 minutes12-07339




04/02/2012Notice/OutgoingIssued Notice Scheduling Oral Argument.  Oral argument is scheduled for Monday, May 7, 2012, at 1:30 p.m. in Carson City.  Argument shall be limited to one hour.12-10235




04/13/2012BriefFiled Appellant's Supplemental Authorities (Oral Argument:  May 7, 2012).12-11889




04/17/2012Notice/IncomingFiled Notice of Appearance (Daniel Polsenberg of Lewis and Roca appearing on behalf of respondent/cross-appellant Gilbert P. Hyatt.12-12204




04/23/2012Notice/OutgoingIssued Oral Argument Reminder Notice.12-12897




04/26/2012BriefFiled Respondent's Supplemental Authorities and Response to Appellant's Supplemental Authorities.12-13229




05/07/2012Case Status UpdateOral argument held this day. Case submitted for decision before the En Banc Court.


05/11/2012Order/ProceduralFiled Order Scheduling Additional Oral Argument. The clerk of this court shall schedule this matter for oral argument on Monday, June 18, 2012, at 10:00 a.m., at the courtroom in Carson City. Argument shall be limited to 60 minutes.12-15172




05/14/2012Notice/OutgoingIssued Notice Scheduling Additional Oral Argument.  Oral argument is scheduled for Monday, June 18, 2012, at 10: a.m. in Carson City. Argument shall be limited to 60 minutes.12-15226




05/21/2012Notice/OutgoingIssued Oral Argument Reminder Notice.12-15960




06/18/2012Case Status UpdateOral argument held this day. Case submitted for decision before the En Banc Court.


06/22/2012Notice/IncomingFiled Appellant's Supplement Provided at the Request of the Court.12-19658




06/26/2012Notice/IncomingFiled Respondent's/Cross-Appellant's Supplement Provided at the Request of the Court.12-19965




06/27/2012MotionFiled Appellant's Motion for Permission to Reply to Respondent's Supplement.12-20186




06/27/2012MotionFiled Respondent's Opposition to Appellant's Motion for Permission to Reply to Respondent's Supplement (Oral Argument: June 18, 2012)12-20260




06/28/2012MotionFiled FTB's Reply in Support of Motion for Permission to Reply to Respondent's Supplement.12-20417




07/16/2012Order/ProceduralFiled Order Denying Motion for Leave to File Reply. Fn1[The Honorable Nancy M. Saitta, Justice, voluntarily recused herself from participation in the decision of this matter.]12-22276




07/01/2014MotionFiled Motion to Allow Withdrawal of Counsel for Amicus Curiae Multistate Tax Commission.14-21407




07/17/2014Order/ProceduralFiled Order Granting Motion to Withdraw as Counsel.  The clerk of this court shall remove Bruce J. Fort as counsel of record for amicus curiae Multistate Tax Commisison in this appeal.14-23249




09/18/2014Opinion/DispositionalFiled Authored Opinion. "Affirmed in part, reversed in part, and remanded." Fn1[The Honorable Nancy M. Saitta, Justice, voluntarily recused herself from participation in the decision of this matter.]  Before the Court En Banc. Author: Hardesty, J. Majority: Hardesty/Gibbons/Pickering/Parraguirre/Douglas/Cherry. 130 Nev. Adv. Opn. No. 71. EN BANC14-30944




10/06/2014MotionFiled Motion for Permission to File Petition for Rehearing in Excess of Word Limit.14-33049




10/06/2014Post-Judgment PetitionReceived Appellant's Petition for Rehearing (via E-Flex).  (FILED PER ORDER 10/16/2014).


10/07/2014Post-Judgment PetitionFiled Respondent/Cross-Appellant Gilbert P. Hyatt's Petition for Rehearing.Y14-33200




10/07/2014Filing FeeFiling fee paid. E-Payment $150.00 from Peter C. Bernhard


10/07/2014Order/ProceduralFiled Order Granting Motion for Leave to File Oversized Rehearing Petition and Directing Answers.  The clerk of this court is directed to file Franchise Tax Board's rehearing petition which was provisionally received on October 6, 2014.  FTB's answer to Gilbert P. Hyatt's petition for rehearing due:  15 days.  Mr. Hyatt's answer to FTB's petition for rehearing due:  15 days.14-33271




10/07/2014Post-Judgment PetitionFiled Petition for Rehearing - Appellant/Cross-Respondent's Petition for RehearingY14-33272




10/07/2014Filing FeeFiling fee paid. E-Payment $150.00 from Robert L. Eisenberg


10/21/2014Post-Judgment PetitionFiled Appellant/Cross-Respondent Franchise Tax Board's Answer to Respondent's Petition for Rehearing.Y14-35087




10/22/2014MotionFiled Respondent Gilbert P. Hyatt's Motion for Permission to File Answer in Excess of Word Limit.14-35256




10/22/2014Post-Judgment PetitionReceived Answer to Petition for Rehearing - Respondent Gilbert P. Hyatt's Answer to Appellant Franchise Tax Board of the State of California's Petition for Rehearing.  (FILED PER ORDER 10/23/2014).


10/23/2014Order/ProceduralFiled Order Granting Motion.  The clerk of this court shall file respondent/cross-appellant's answer to the petition for rehearing received on October 22, 2014.14-35357




10/23/2014Post-Judgment PetitionFiled Respondent Gilbert P. Hyatt's Answer to Appellant Franchise Tax Board of the State of California's Petition for Rehearing.Y14-35358